NUMBER 13-14-00157-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG
____________________________________________________________

RANDALL BOLIVAR,                                                              Appellant,

                                            v.

THE STATE OF TEXAS,                                 Appellee.
____________________________________________________________

             On appeal from the 107th District Court
                  of Cameron County, Texas.
____________________________________________________________

                                      ORDER
               Before Justices Garza, Benavides, and Perkes
                             Order Per Curiam

       On August 25, 2015, appellant filed a pro se “Notice of Objection to Appellate Court

Clerk’s Letters of Denial of Motions Properly Submitted and Pending Before This

Honorable Court.” In this notice, appellant asserts that his filing is to not be construed

as a motion, but instead an “explicit assertion and invocation of his right to challenge and

object to the Clerk’s Letters of Denial since the Clerk has absolutely no authority to deny
any Motions Properly Submitted and Pending Before This Honorable Court.” We find it

necessary to address such a blatantly erroneous assertion advanced by appellant. As

we have stated before, all notice letters signed by the Clerk of this Court, and referenced

by appellant in his August 25, 2015 notice, embody rulings made by a full panel of the

Court, not of the clerk. As such, they should be treated as lawful orders of this Court

with binding legal effect. See TEX. R. APP. P. 10.4; see also TEX. GOV’T CODE ANN. §

21.001(a) (West, Westlaw through Ch. 46, 2015 R.S.) (“A court has all powers necessary

for the exercise of its jurisdiction and the enforcement of its lawful orders, including

authority to issue the writs and orders necessary or proper in aid of its jurisdiction.”). Any

conclusion by the appellant to the contrary is unpersuasive, meritless, and will not be

given any credence by this Court. We will, by all powers necessary, ensure that all

orders issued by this Court are properly followed by all parties within our jurisdiction.

       Additionally, on August 25, 2015, appellant filed a “Demand for Strict Adherence

to TRAP Rule 38.8(b).” In this filing, which we construe as a motion for access to the

complete clerk’s record in this case, appellant again asserts that he has not received a

“complete record” to allow him to timely file his brief, as this Court has previously ordered.

In support of this motion, appellant points to several affidavits in which he claims that he

has not received the complete clerk’s record. While we offer no opinion as to the veracity

of appellant’s assertions, in the interest of justice, we GRANT appellant’s motion for

access to the complete clerk’s record in this case. Accordingly, we order the Clerk of

this Court to send appellant, contemporaneous with this order, copies of: (1) Volume 001

of the Clerk’s Record filed on May 28, 2014; and (2) the Supplemental Clerk’s Record

filed on March 20, 2015 via U.S. Certified Mail, return receipt requested. Appellant has

                                              2
previously received a complete copy of the reporter’s record in this case, as well as a

copy of the supplemental reporter’s record and supplemental clerk’s record related to the

March 18, 2015 hearing held in the trial court. Therefore, with today’s order, appellant

has a complete copy of the record in this case.

       Appellant shall file his pro se brief with the Clerk of this Court within forty five days

of receiving this order and corresponding record. The State shall file its response brief

within 30 days of appellant filing his pro se brief with the Clerk of this Court. If this Court

does not receive appellant’s brief as ordered, we will sua sponte withdraw our previous

order on June 5, 2015 striking appellant’s brief filed by his previous court-appointed

counsel, consider it filed, and will submit the appeal for further review by this Court.

        IT IS SO ORDERED.

                                                                         PER CURIAM


Do not publish.
TEX. R. APP. P. 47.2 (b).

Delivered and filed the
27th day of August, 2015.




                                               3